DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

This action is in response to Amendment filed on 03/23/2022 and entered by an RCE filed on 04/25/2022.
Claims 28 and 39 have been amended, and claims 1-27, 32-38 and 47 were previously canceled.  Currently, claims 28-31, 39-46 and 48-52 are pending.

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/23/2022 has been entered.

Remarks

Applicant’s arguments, see Remarks, pages 7-8, filed 03/23/2022, with respect to independent claims 28 and 39 have been fully considered and are persuasive.  In addition, in view of further search and consideration, the prior art rejection of claims 28-31, 39-46 and 48-52 has been withdrawn. 
To expedite prosecution, Applicant’s representative was contacted to discuss proposed amendments for Examiner’s Amendment to resolve remaining issues and place the application in condition for allowance (see the attached Interview Summary and the following Examiner’s Amendment section).

Claims 28-31, 39-46 and 48-52, as presented and amended in the following Examiner’s Amendment section, are allowed. 

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Vyacheslav Elkin (Reg. No. 66,913) on 05/16/2022.

The application has been amended as follows: 

Amendment to Specification:
Please amend the paragraph inserted on page 1, line 3 of the Specification as presented in the Preliminary Amendment filed on 07/31/2018 as follows:

This application is a continuation of U.S. Patent Application No. 12/964,158, filed December 9, 2010, issued as U.S. Patent No. 10,037,357; which claims the benefit of U.S. Provisional Application 61/374,372 filed on August 17, 2010; the disclosures of which are incorporated herein by reference in its entirety for all purposes.

Amendment to Claims:
Please amend claims 28, 39, 43 and 49 presented in the following complete listing of claims as follows:
Claims 1-27. (Canceled)

28. (Currently Amended) A client device comprising: 
a processor; and
a non-transitory computer-readable memory storing instructions that, when executed by the processors, cause the client device to perform operations comprising:
receiving a query from a user operating the client device;
transmitting, to a search engine via a network, (i) the query and (ii) an indication of an associated geographic location;
in a first instance, receive, in response to the query, a location-specific set of search results having a certain degree of responsiveness to the query, wherein the location-specific set of search results is specific to the associated geographic location[[,]];
in a second instance, receive, in response to the query, a global set of search results responsive to the query, wherein the global set of search results is not specific to the associated geographic location, and wherein the global set of search results are determined to be clustered around a single location unrelated to the associated geographic location, and an aggregate distance between the global set of search results and the associated geographic location being greater than a threshold distance[[,]]; and
presenting, in each of the first instance and the second instance, a respective set of search results as a primary set of search results via a user interface.

29. (Previously Presented) The client device of claim 28, wherein the associated geographic location is determined based on information that does not include a text of the query.

30. (Previously Presented) The client device of claim 28, wherein the indication of the associated geographic location includes an Internet Protocol (IP) address of the client device.

31. (Previously Presented) The client device of claim 28, wherein the instructions further cause the client device to:
provide a map and a map-based search user interface via which the query is received, and
wherein the indication of the associated geographic location is a location shown on the map.

32-38. (Cancelled)

39. (Currently Amended) A method performed by a device including a processor, the method comprising:
receiving a query and a location identifier identifying a geographic location;
obtaining a location-specific set of search results responsive to the query and a global set of search results responsive to the query, wherein the location-specific set of search results is specific to the associated geographic location for the query and the global set of search results is not specific to the associated geographic location for the query;
determining a degree of responsiveness for the location-specific set of search results;
determining whether the global set of search results are geographically clustered around a single location unrelated to the associated geographic location for the query;
selecting either the global set of search results or the location-specific set of search results as a primary set of search results based on the degree of responsiveness for the location-specific set of search result, whether the global set of search results are geographically clustered around a single location, and an aggregate distance between the global set of search results and the associated geographic location being greater than a threshold distance; and
identifying one or more identified search results in the primary set of search results for presentation in response to the query.

40. (Previously Presented) The method of claim 39, wherein the associated geographic location is a geographic location determined to be of interest to a user based on information that does not include text of the query.

41. (Previously Presented) The method of claim 39, further comprising presenting the one or more identified search results.

42. (Previously Presented) The method of claim 41, further comprising:
selecting a secondary set of search results; and
presenting a selectable user interface element that, when activated by a user, causes the system to present the secondary set of search results.

43. (Currently Amended) The method of claim 41, wherein the query is received from a user through a map-based search user interface, and wherein presenting the primary set of search results comprises presenting the primary set of search results in the map-based search user interface.

44. (Previously Presented) The method of claim 39, further comprising calculating, for each of the location-specific set of search results and the global set of search results, one or more quality scores that each estimate numbers of reviews of documents associated with the search results in each results set.

45. (Previously Presented) The method of claim 39, further comprising calculating, for each of the location-specific set of search results and the global set of search results, an estimate of a physical distance between search results in one of the sets of search results and the associated geographic location for the query.

46. (Previously Presented) The method of claim 39, wherein selecting either the global set of search results or the location-specific set of search results as a primary set of search results comprises selecting the global set of search results if a predetermined percentage of entities associated with search results in the global set of search results are physically located within a predetermined distance of each other.

47. (Cancelled).

48. (Previously Presented) The method of claim 39, wherein selecting the global set of search results is in response to determining that the query is not for a chain of businesses.

49, (Currently Amended) The method of claim [[40]] 48, including determining that the query is not for a chain of businesses is based on a percentage of top-ranked search results responsive to the query being in a same Internet domain.

50. (Previously Presented) The method of claim 39, wherein selecting the global set of search results is in response to determining that at least one of the search results in the global set of search results has a name that matches the query.

51. (Previously Presented) The method of claim 39, wherein selecting the location-specific set of search results is in response to determining that a top ranked result of the global set of search results matches a top ranked result of the location-specific set of search results.

52. (Previously Presented) The method of claim 39, wherein selecting the global set of search results is in response to determining that words in the query do not match a category associated with search results in the global set of search results.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

The present invention is directed to a method/system for responding to a query by selecting between a location-specific set of search results and a global set of search results, wherein the location-specific set of search results is specific to the associated geographic location for the query and the global set of search results is not specific to the associated geographic location for the query.
 
The closest prior art of record, Wolosin et al. (U.S. Patent No. 7,966,321) teaches a method/system for responding a query by generating and providing a local result set and one or more non-local result set, wherein the local result set is based on a location (e.g., location of the user who submitted the query), and the non-local result set is not based on a location (see Abstract, [column 7, lines 1-38]).

Another close prior art of record, Gonzalez et al. (U.S. Patent No. 8,538,973) teaches a method/system for responding to local search queries, which comprises receiving a local search query and a current location of the user, identifying two or more places responsive to the local search query based on scores that are based on popularity of the two or more places and corresponding distances within a predetermined distance from the current location of the user (see Abstract and [column 12, lines 19-60]).
 
However, Wolosin et al. and/or Gonzalez et al. fails to anticipate or render obvious the recited feature of receive, in response to the query, a global set of search results responsive to the query, wherein the global set of search results is not specific to the associated geographic location, and wherein the global set of search results are determined to be clustered around a single location unrelated to the associated geographic location, and an aggregate distance between the global set of search results and the associated geographic location being greater than a threshold distance, as in independent claim 28.  
	
	In addition, Wolosin et al. and/or Gonzalez et al. fails to anticipate or render obvious the recited feature of selecting either the global set of search results or the location-specific set of search results as a primary set of search results based on the degree of responsiveness for the location-specific set of search result, whether the global set of search results are geographically clustered around a single location, and an aggregate distance between the global set of search results and the associated geographic location being greater than a threshold distance, as in independent claim 39.
 
These features, together with the other limitations of the independent claims are novel and non-obvious over the prior art of record.  The dependent claims 29-31, 40-46 and 48-52 being definite, enabled by the specification, and further limiting to the independent claim, are also allowable.
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG THAO CAO whose telephone number is (571)272-2735. The examiner can normally be reached Monday - Friday: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Phuong Thao Cao/Primary Examiner, Art Unit 2164